Citation Nr: 0813618	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-37 168	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1965 to August 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2003 rating action that denied service 
connection for a bilateral knee disability.

By decision of August 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

The Board's decision on the issue of service connection for a 
left knee disability is set forth below.  The issue of 
service connection for a right knee disability is addressed 
in the REMAND section of this decision following the ORDER, 
and is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a left knee 
disability has been accomplished.

2.  A left knee disability was not shown present in service 
or for many years thereafter, and the competent evidence 
establishes no nexus between any such current disability and 
the veteran's military service or any incident thereof.
 

CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a left knee disability on appeal has been 
accomplished.

February 2003 pre-rating and August 2007 post-rating RO 
letters informed the veteran and his representative of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and requested the veteran to furnish medical 
records that he had that pertained to his claim.  The Board 
thus finds that those letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the December 2003 rating action on appeal.  
The Board thus finds that any delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after full notice was provided, as reflected in 
the November 2007 Supplemental Statement of the Case (SSOC).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development and the Board 
remand, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  
   
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in the August 2007 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining service and 
post-service VA and private medical records through 2007.  
The veteran was afforded VA examinations in September 2003 
and September 2007.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
service connection for a left knee disability on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

The veteran contends that he fractured his left fibula in 
service and that his current left knee disability is the 
result thereof.

The service records are completely negative for complaints, 
findings, or diagnoses of any left knee disability.  In 
February 1969, the veteran was seen with a history of an 
injury at work, a non-displaced "greenstick" fracture of 
the distal third of the left fibula.  There were no findings 
pertaining to the left knee.  He was placed in a short-leg 
walker cast.  When seen again 3 weeks later, X-rays revealed 
good healing, and he was instructed to begin weight-bearing.  
The lower extremities were normal on August 1969 separation 
examination.

The first objective demonstration of a left knee disability 
was that for which the veteran underwent an arthrotomy and 
left medial meniscectomy (which showed very serious 
shredding) at St. Joseph's Hospital in March 1982, over 12 
years post service, at which time he gave a history of 
multiple episodes of left knee giving-way and falling.  
However, there was no history relating the knee disability to 
military service or any incident thereof, to include the 1969 
left fibula fracture.

On September 2003 VA examination, the veteran gave a history 
of left knee pain that had its onset in service.  However, 
the appellant's own reported history of alleged inservice 
left knee symptoms does not constitute competent evidence of 
the actual inservice onset of any current left knee 
disability.  See LeShore v. Brown,       8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
Current examination showed no palpable deformity of the left 
fibula.  X-rays revealed some abnormality of the distal 
fibula in the form of cortical thickening that could be post-
traumatic, and the radiologist's impression was probable old 
trauma.  The diagnostic impression was degenerative left knee 
meniscus status post meniscectomy, now with left knee 
chondromalacia; nondisplaced "greenstick" fracture of the 
left fibula not found.  October 2003 VA X-rays revealed mild 
left knee osteoarthritic changes, in particular the medial 
compartment, but the 2003 VA records contained no medical 
opinion relating the current left knee disability to military 
service or any incident thereof, to include the 1969 left 
fibula fracture.

On September 2007 VA examination, the examiner reviewed the 
claims folder and service medical and other records.  The 
veteran gave a history of a nondisplaced left fibula 
"greenstick" fracture in February 1969 with left knee 
complaints since that time - but again, the Board observes 
that that reported history of alleged inservice left knee 
symptoms does not constitute competent evidence of the actual 
inservice onset of any current left knee disability.  See 
LeShore, 8 Vet. App. at 409.  Current examination showed a 
quite prominent left fibular head that was likely due to 
varus deformity, and X-rays revealed degenerative changes of 
the knee joint.  The diagnoses were history of nondisplaced 
left fibula "greenstick" fracture in 1969, and left 
chondromalacia of the upper tibia with medial meniscectomy in 
1982.  Considering that there was no evidence of left fibula 
region pain since the initial fracture, no left knee problems 
documented until 1982, and the similar findings on current X-
rays, the examiner opined that it was less likely as not that 
the veteran's current left knee arthritis, chondromalacia, 
and previous meniscus injury were caused by the inservice 
left fibula fracture.  

The aforementioned evidence reveals that the veteran's left 
knee disability was first manifested many years post service, 
and that the competent and persuasive evidence does not 
establish a nexus between that disability and his military 
service or any incident thereof.  The sole medical opinion of 
record, the September 2007 VA opinion, establishes that the 
veteran's current left knee disability was not caused by or a 
result of his inservice left fibula fracture.  The Board 
accords great probative value to the VA medical opinion, 
inasmuch as it was based on the examiner's thorough review of 
the veteran's military and medical history, and current 
examination of the veteran, and the veteran has submitted no 
medical opinion to the contrary.  Under the circumstances, 
the Board finds no basis upon which to grant service 
connection for a left knee disability.    

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claim.  While the veteran may 
believe that he currently has a left knee disability that is 
related to his military service, there is no medical support 
for such contention.  The Board emphasizes that the appellant 
is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant 
simply is not competent to render an opinion on such a 
medical matter.  See Bostain v. West,     11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his assertions 
in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for a left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

  
ORDER

Service connection for a left knee disability is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Board's August 
2007 remand, the Board finds that all notice and development 
action needed to fairly adjudicate the claim for service 
connection for a right knee disability remaining on appeal 
has not been accomplished.

The service medical records show that the veteran was seen 
for complaints of right knee locking in January 1967, and 
gave a history of a broken kneecap in the 6th grade, prior to 
service.  More recently, the knee had given way on 2 
occasions.  Current examination showed no limitation of 
motion or joint tenderness or swelling, and an ace wrap was 
prescribed.  In February 1967, the veteran gave a history of 
a direct right patella contusion at the age of 12, and that 
he had been told a year later that he had a fracture.  He had 
had no problems with the knee until the past 4-5 months, when 
he noted occasional instability and a sensation of locking.  
Current examination showed no effusion, joint tenderness, or 
crepitus.  There was full motion, and the joint was stable.  
The McMurray sign was absent.  X-rays were normal, without 
evidence of a patellar fracture.  The lower extremities were 
normal on August 1969 separation examination.

Post service, the veteran was seen at St. Joseph's Hospital 
in June 1984 with a       1-year history of medial right knee 
pain.  There was no history of injury.  Current X-rays were 
within normal limits, and the impression was rule out right 
knee meniscus injury, possible medial ligamentous strain.  
September 2003 VA examination showed a mild right knee varus 
deformity and no laxity.  October 2003 VA X-rays revealed 
mild right knee osteoarthritic changes, in particular the 
medial compartment.  

In September 2007, the veteran's right knee was examined by a 
nurse practitioner (N.P.) at a VA medical facility, but 
appellate review of the examination report indicates that the 
N.P. was unable to furnish an adequate medical opinion as to 
the relationship, if any, between the veteran's inservice 
right knee symptoms and his post-service right knee 
arthritis.  The Board thus finds that the RO should arrange 
for the veteran to undergo another VA orthopedic examination 
by a physician to obtain information needed to equitably 
adjudicate the claim remaining on appeal.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:



1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination of 
his right knee by a physician.  The 
entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests, including   X-rays, should be 
accomplished, and all clinical findings 
pertaining to the right knee should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
right knee disability had its onset in 
service.  In arriving at this opinion, 
the examiner should review and address 
the 1967 and 1969 service medical 
records, and 1984, 2003, and 2007 post-
service medical records.  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


